Title: II, November 1793
From: Randolph, Edmund
To: 


            
              [November 1793]
            
            Heads of subjects to be communicated to congress; some at the opening, others by
              messages.
            
              
                1.
                The
                  proclamation, and the reasons for issuing it, together with an observation on the
                  French treaty.
              
              
              
                2.
                The selling of
                  prizes in our ports.
              
              
                3.
                The engagement
                  concerning compensation for vessels, captured under certain circumstances.
              
              
                4.
                The propriety
                  of vesting the fœderal courts with power to aid the executive in cases of
                  capture.
              
              
                5.
                The enaction
                  of a particular penalty against consuls of foreign nations, opening courts in the
                  United States.
              
              
                6.
                The necessity
                  of providing means for commanding respect from foreign vessels, which are
                  refractory.
              
              
                7.
                To submit to
                  congress, whether it be better to rest the jurisdictional claim into the sea, as
                  it stands, or to assert A particular distance by law.
              
              
                8.
                The abortive
                  attempt to treat with the Western Indians.
              
              
                9.
                The situation
                  of the U.S. with respect to France Great Britain and Spain
              
              
                10.
                Military
                  intelligence. quæ
              
              
                11.
                To provide
                  some other place for the sessions of congress, in case that of their last sitting
                  should be improper &c.
              
              
                12.
                Has any loan
                  been affected, which ought to be communicated? Quæ: whether Mr Genet’s
                  propositions as to commerce are to be sent to the senate executively, or to congress?
                  
              
              
                13.
                The memorial
                  on the guarantee.
              
            
          